Exhibit 10.1

 

HCP, INC.

2006 PERFORMANCE INCENTIVE PLAN

DIRECTOR STOCK UNIT AWARD AGREEMENT

 

THIS DIRECTOR STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[               , 2009] by and between HCP, Inc., a Maryland corporation (the
“Corporation”), and [                     ] (the “Director”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the HCP, Inc. 2006 Performance Incentive Plan (the “Plan”),
the Corporation has granted to the Director effective as of the date hereof (the
“Award Date”), a credit of stock units under the Plan (the “Stock Unit Award” or
“Award”), upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.     Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.     Grant.  Subject to the terms of this Agreement, the Corporation hereby
grants to the Director a Stock Unit Award with respect to an aggregate of
[                 ] stock units (subject to adjustment as provided in Section
7.1 of the Plan) (the “Stock Units”).  As used herein, the term “stock unit”
shall mean a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Corporation’s Common
Stock (subject to adjustment as provided in Section 7.1 of the Plan) solely for
purposes of the Plan and this Agreement.  The Stock Units shall be used solely
as a device for the determination of the payment to eventually be made to the
Director if such Stock Units vest pursuant to Section 3.  The Stock Units shall
not be treated as property or as a trust fund of any kind.

 

3.     Vesting.  Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to twenty-five percent (25%) of the total number of
Stock Units (subject to adjustment under Section 7.1 of the Plan) on each of the
first, second, third and fourth anniversaries of the Award Date.

 

4.     Continuance of Service.  The vesting of the Stock Units subject to the
Award and the rights and benefits under this Agreement require continued service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this
Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided herein or under the Plan.  Nothing contained
in this Agreement or the Plan constitutes a continued service commitment by the
Corporation or interferes with the right of the Corporation to increase or
decrease the compensation of the Director from the rate in existence at any
time.

 

1

--------------------------------------------------------------------------------


 

5.     Dividend and Voting Rights.

 

(a)        Limitations on Rights Associated with Units.  The Director shall have
no rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Director.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

 

(b)        Dividend Equivalent Rights Distributions.  As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall pay the Director an amount equal to the per share cash dividend paid by
the Corporation on its Common Stock on such date multiplied by the number of
Stock Units remaining subject to this Award as of the related dividend payment
record date.  No such payment shall be made with respect to any Stock Units
which, as of such record date, have either been paid pursuant to Section 7 or
terminated pursuant to Section 8.

 

6.     Restrictions on Transfer.  Neither the Stock Unit Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

 

7.     Timing and Manner of Payment of Stock Units.  On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to the terms hereof (and in all events within seventy
four (74) days after such vesting event), the Corporation shall deliver to the
Director a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date; provided,
however, that in the event that the vesting and payment of the Stock Units is
triggered by the Director’s Separation from Service and the Director is a
“specified employee” (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of such Separation from Service, the Director shall not
be entitled to any payment of the Stock Units until the earlier of (i) the date
which is six (6) months after the Director’s Separation from Service with the
Corporation for any reason other than death, or (ii) the date of the Director’s
death, if and to the extent such delay in payment is required to comply with
Section 409A of the Code (and in such case, payment will be made within thirty
(30) days after the date specified in clause (i) or (ii), as applicable).  The
Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Director or other person entitled under the Plan to receive any shares
with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan.  The Director shall have no further rights with respect to any
Stock Units that are paid or that terminate pursuant to Section 8.  For purposes
of this Agreement, “Separation from Service” has the meaning given to such term
for purposes of Section 409A of the Code (which Separation from Service
generally will occur on the date the Director ceases to be a member of the
Board).

 

2

--------------------------------------------------------------------------------


 

8.     Effect of Termination of Service.  The Director’s Stock Units shall
terminate to the extent such units have not become vested prior to the first
time the Director is no longer a member of the Board, regardless of the reason
for the termination of the Director’s service as a Board member; provided,
however, that if the Director’s service as a Board member terminates as a result
of the Director’s death, Total Disability or Retirement (in each case, as such
term is defined below), the Director’s Stock Units, to the extent such units are
not then vested, shall become fully vested as of the date the Director ceases to
be a member of the Board and shall be paid in accordance with Section 7.  If any
unvested Stock Units are terminated hereunder, such Stock Units shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Director, or the Director’s beneficiary or personal
representative, as the case may be.

 

For purposes of this Agreement, the following definitions shall apply:
“Disability” means a “disability” as such term is defined for purposes of
Section 409A of the Code; and “Retirement” means that, as of the date of the
Director’s Separation from Service (including, for purposes of clarity and
without limiting other circumstances of separation, a separation resulting from
a Director not being re-elected as a member of the Board at the end of his or
her term of service), the Director (1) has attained age 65 and completed at
least five full years of service as an employee of the Corporation and its
Subsidiaries and/or a member of the Board, or (2) has attained age 60 and
completed at least fifteen full years of service as an employee of the
Corporation and its Subsidiaries and/or a member of the Board.

 

9.     Adjustments Upon Specified Events.  Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments if appropriate in the number of Stock
Units then outstanding and the number and kind of securities that may be issued
in respect of the Stock Unit Award.  No such adjustment shall be made with
respect to any ordinary cash dividend for which dividend equivalents are paid
pursuant to Section 5(b).

 

10.  Tax Withholding.  Upon any payment of dividend equivalents and/or the
distribution of shares of the Common Stock in respect of the Stock Units, the
Corporation (or, if applicable, the Subsidiary last employing the Director)
shall have the right at its option to (a) require the Director to pay or provide
for payment in cash of the amount of any taxes that the Corporation or the
Subsidiary may be required to withhold with respect to such payment and/or
distribution, or (b) deduct from any amount payable to the Director the amount
of any taxes which the Corporation or the Subsidiary may be required to withhold
with respect to such payment and/or distribution.  In any case where a tax is
required to be withheld in connection with the delivery of shares of Common
Stock under this Agreement, the Administrator may, in its sole discretion,
direct the Corporation or the Subsidiary to reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value (with the “fair market value” of such
shares determined in accordance with the applicable provisions of the Plan), to
satisfy such withholding obligation at the minimum applicable withholding rates.

 

3

--------------------------------------------------------------------------------


 

11.  Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other.  Any such notice shall be given
only when received, but if the Director is no longer a member of the Board,
shall be deemed to have been duly given by the Corporation when enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

 

12.  Plan.  The Award and all rights of the Director under this Agreement are
subject to, and the Director agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference.  The
Director agrees to be bound by the terms of the Plan and this Agreement.  The
Director acknowledges having read and understanding the Plan, the Prospectus for
the Plan, and this Agreement.  Unless otherwise expressly provided in other
sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Administrator do not (and shall not be deemed to) create any
rights in the Director unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Administrator so conferred by
appropriate action of the Administrator under the Plan after the date hereof.

 

13.  Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. 
Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Director
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14.  Limitation on Director’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Corporation as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Director shall have
only the rights of a general unsecured creditor of the Corporation with respect
to amounts credited and benefits payable, if any, with respect to the Stock
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.

 

15.  Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

16.  Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

 

4

--------------------------------------------------------------------------------


 

18.  Construction.  It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code. 
The Agreement shall be construed and interpreted consistent with that intent.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Director has hereunto set his or
her hand as of the date and year first above written.

 

HCP, INC.,

 

 

DIRECTOR

a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

Print Name:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

Print Name

 

6

--------------------------------------------------------------------------------